Banco Bradesco S.A. December 31, 2013 List of Subsidiaries Exhibit 8.1 Subsidiary Jurisdiction of Incorporation Names Under which Business is Conducted 1 Banco Alvorada S.A Salvador - BA – Brazil Banco Alvorada 2 Banco Bradesco BBI S.A. Osasco - SP - Brazil Bradesco BBI 3 Banco Boavista Interatlântico S.A. Osasco – SP - Brazil Boavista 4 Banco Bradesco Argentina S.A. Buenos Aires – Argentina Bradesco Argentina 5 Banco Bradesco Europa S.A. Luxembourg – G. Ducado Bradesco Luxembourg Luxembourg 6 Banco Bradesco Financiamentos S.A. Osasco – SP - Brazil Bradesco Financiamentos 7 Bradesco Argentina de Seguros S.A Buenos Aires – Argentina Bradesco Argentina de Seguros 8 Bradesco Auto/RE Companhia de Seguros Rio de Janeiro - Brazil Bradesco Auto/RE 9 Bradesco Capitalização S.A. São Paulo - Brazil Bradesco Capitalização 10 Bradesco Administradora de Consórcios Ltda. Osasco – SP - Brazil Bradesco Consórcios 11 Bradesco Leasing S.A. Arrendamento Mercantil Osasco – SP - Brazil Bradesco Leasing 12 Bradesco S.A. Corretora de Títulos e Valores Mobiliários São Paulo – Brazil Bradesco Corretora 13 Bradesco Saúde S.A. Rio de Janeiro – Brazil Bradesco Saúde 14 Bradesco Securities, Inc. New York – USA Bradesco Securities 15 Bradesco Seguros S.A. São Paulo – Brazil Bradesco Seguros 16 Bradesco Vida e Previdência S.A. Osasco – SP - Brazil Bradesco Previdência 17 Bradescor Corretora de Seguros Ltda. Osasco – SP - Brazil Bradescor 18 BRAM – Bradesco Asset Management S.A. DTVM São Paulo – Brazil BRAM 19 Cia. Securitizadora de Créditos Financeiros Rubi Osasco – SP - Brazil Rubi 20 Atlântica Companhia de Seguros Rio de Janeiro – Brazil Atlântica Seguros 21 Scopus Tecnologia Ltda. São Paulo – Brazil Scopus Tecnologia 22 União Participações Ltda. Osasco – SP - Brazil União 23 Banco Bankpar S.A. Osasco - SP – Brazil Banco Bankpar 24 Bradesplan Participações Ltda Osasco - SP – Brazil Bradesplan 25 Banco Bradesco Cartões S.A. Osasco - SP – Brazil Bradesco Cartões 26 Tempo Serviços Ltda. Uberlândia – MG – Brazil Tempo Serviços 27 Alvorada Cartões, Crédito, Financiamento e Investimento S.A. Osasco - SP – Brazil Alvorada Cartões 28 Bradseg Participações S.A. Osasco - SP – Brazil Bradseg 29 Banco Bradescard S.A. São Paulo – Brazil Banco Bradescard 30 Ágora Corretora de Títulos e Valores Mobiliários S.A. Rio de janeiro – Brazil Ágora 31 Odontoprev S.A. Barueri - SP – Brazil Odontoprev 32 Banco Bradesco BERJ S.A. Rio de janeiro – Brazil BERJ
